BroWN, J.
The final reason given for the decision in the case of The R. S. Garter, 38 Pod. Rep. 515, affirmed, 40 Fed. Rep. 331, a tug which made daily trips about this harbor, is that “the rule extends [unduly] the duration of the liens of material-men,” so as to destroy the security of the damage liens. There the supply liens amounted to $1,072. All arose on previous voyages or trips from nearly two to seven months before the trip on which the collision lien accrued, except the small sum of $26; and, if allowed priority, they would have absorbed the whole fund, and they were postponed to a lien for collision with an independent vessel on the tug’s last voyage. The present case is not like that, which was one of damage done in inr/itum to an independent vessel. This is a case of damage arising by negligence under a voluntary contract of towage. Towage damage, as respects the lien for negligence, is like cargo damage. It is manifestly immaterial whether the case is one of cargo taken on hoard, or towed along-side, or on a hawser. The other reasons given for The decision in the case above cited have no application to liens for damage to cargoes or to tows. The rank of a lien, moreover, does not depend *300on the form of pleading tp enforce it. It is a part of its character and quality at its inception, and depends on the facts out of which it arises. But the reason above quoted for shortening the duration of the priorities of supply liens as affecting the security of all damage liens arising on subsequent voyages or "trips is a sound one, and is applicable by analogy to this case, though a caso of voluntary relation between the parties.
The general maritime law adjusts all liens by the voyage.' By this law, as applied everywhere and without exception since the ordinance of Louis XIV., more than two centuries ago, supply liens have been held to be superior in rank to liens for damage to cargo on the same voyage, where-ever such liens have been recognized at all. By similitude they arc therefore superior to towage damage. The anomalous law of England on the subject of liens has little or no application. No damage liens are there recognized except for collision, and no lien in favor of material or supply men except by bottomry. The statements of recent English text-books, as to priorities, are not warranted by the English adjudications, sprd are contrary to the universal continental authorities, and to the priorities of all other maritime nations. The Young America, 30 Fed. Rep. 794-800.
By the general rule, however, the priority of liens continues only till the next voyage. The liens connected with every new voyage start with a priority over all former ones after the ship has sailed, if there has previously been opportunity to enforce them. A further continuance'of the original priority of supply liens diminishes the security of liens for damage to cargoes or to tows accruing on subsequent voyages. The principle ofthe decision first above cited requires, therefore, that the long continuance of such priority beyond the voyage to the extent heretofore allowed since the case of The J. W. Tucker, 20 Fed. Rep. 129, decided in part with a view to harmonize with decisions in other districts, should be much reduced, so as not to violate the general intent and provision of the maritime law as to the protection it is designed to afford to damage claims as they arise on successive voyages. If the general maritime rule, however, were applied literally to the daily or hourly trips of harbor tugs, treating such trips as voyages, liens on them would be practically disallowed altogether, since business could not be carried on with daily libels. In harbor cases, therefore, unless liens for supplies are to be practically abolished altogether, the letter of the general maritime rule cannot be followed, but its general spirit and purpose only. This plainly is to give the ship a short credit, to enable her to earn her freight, to collect it, and pay her bills. The settled practice in this country has sustained these liens in harbor cases for a time. In The Frank G. Fowler, 17 Fed. Rep. 653, the priority for a damage lien on towage was continued for 19 days, during a period of daily voyages. But it is an anomaly that a European steamer, which is here but a short time, should shift these priorities with every voyage, i. e., every 5 or 6 weeks, while. the original priority on a tug-boat, which remains here, and is amenable to process practically all the time, should continue for as many months or longer.
*3011 think the time allowed for retaining priority in these harbor cases may be justly reduced to 40 days. That will give the short credit incident to the usual rendering of monthly bills, and 10 days more for settlement, or libeling the boat in case of non-payment. It accords in some degree with the period of modern Atlantic voyages; it does not exceed the time ordinarily enjoyed by the ship in the ante-steam period; and it is short enough not to imperil, as a rule, the security, or the partial security, afforded to damage claims, which the maritime law designs also to protect, though subordinate^ to contract liens on the same voyage, according to the universal practice (except under peculiar circumstances) of at least the last 200 years. The long extension of time heretofore given has led to evils and abuses here, which observation satisfies me ought to be corrected by a nearer approach to the general maritime rule; and the time limit of 40 days, after which suc'h liens will be held to lose their priority as regards any liens arising on a subsequent voyage, or trip, will, I think, subserve all that necessity and that encouragement of commerce for which maritime liens have been created, and for-which they are preserved; and that time will not ordinarily or substantially prejudice damage liens, which are of a lower rank, beyond that inferiority which for centuries has been assigned to them as non-beneficial liens. The time limit is, indeed, an arbitrary limit; and so is the season limit, or any other limit that can be adoptqd for harbor tugs consistently with the existence of such liens at all for any practical use. Any other rule than the voyage rule must be arbitrary, and that rule would leave no practical security whatever.
In the above cases there will he paid (1) seamen’s wages; next, (2,) supply liens arising within 40 days before August 28, 1889, on which day the towage lien for damage accrued; next, (3,) the lien for damage in towing; next, (4,) the residue to be divided pro rata among the remaining claims for supplies. The costs are allowed with the claims.